Case 4:19-cv-13341-SDD-RSW ECF No. 75 filed 07/14/20    PageID.1447   Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
                                               NO. 19-13341
 Priorities USA, Rise, Inc., and the
 Detroit/Downriver Chapter of the A.
                                               JUDGE STEPHANIE
 Philip Randolph Institute,
                                               DAWKINS DAVIS
                  Plaintiffs,
                                               MAGISTRATE R. STEVEN
 v.
                                               WHALEN
 Dana Nessel, in her official capacity as
 Attorney General of the State of
 Michigan,
                 Defendant,
 and
 Michigan Republican Party
 And Republican National Committee,
             Intervening Parties,
 and
 Michigan House of Representatives,
 And Michigan Senate,
              Intervening Parties.
      _______________________________________________________________/

      MICHIGAN REPUBLICAN PARTY AND REPUBLICAN NATIONAL
       COMMITTEE’S NOTICE OF SUPPLEMENTAL AUTHORITY TO
       RESPONSE IN OPPOSITION TO PLAINTIFFS’ MOTION FOR A
            PRELIMINARY AND PERMANENT INJUNCTION

         The Michigan Republican Party (“MRP”) and Republican National

 Committee (“RNC”) seek to supplement the record in anticipation of the Court

 deciding Plaintiffs’ Motion for a Preliminary and Permanent Injunction (ECF No.
Case 4:19-cv-13341-SDD-RSW ECF No. 75 filed 07/14/20               PageID.1448    Page 2 of 2



 22) and the eventual trial to include citations to and references of convicted voter

 fraud     in    The      Heritage       Foundation’s   Election   Fraud   Database.    See

 https://www.heritage.org/voterfraud/search?combine=&state=All&year=&case_ty

 pe=24487&fraud_type=24489&_ga=2.200484974.1501052555.1594637426-

 998248419.1594637426; see generally https://www.heritage.org/voterfraud (last

 accessed July 14, 2020). The Heritage Foundation’s Election Fraud Database

 presents a sampling of proven instances of election fraud from across the country.

 This database is not an exhaustive or comprehensive list.

                                               Respectfully submitted,

                                               BUTZEL LONG, PC

                                                By: /s/ Kurtis T. Wilder
                                                Kurtis T. Wilder (P37017)
                                                Steven R. Eatherly (P81180)
                                                150 W. Jefferson, Suite 150
                                                Detroit, Michigan 48226
                                                (313) 225-7000
                                                wilder@butzel.com
                                                eatherly@butzel.com
 DATED: July 14, 2020


                                  CERTIFICATE OF SERVICE

        I hereby certify that on July 14, 2020, I electronically filed the above
 document(s) with the Clerk of the Court using the ECF System, which will provide
 electronic copies to counsel of record.

                                                By: /s/ Kurtis T. Wilder
                                                      Kurtis T. Wilder (P37017)


                                                 2
 IDETROIT\000150960\0001\2074805.v1-7/13/20
